DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 20010029167 A1) in view of Walley et al. (US 20110130093 A1) and Jacob et al. (US 20180132805 A1).

Regarding claim 1, Takeda teaches an image processing device [Takeda, Fig. 1 and Par. 47, a mobile information terminal] comprising: at least one a camera module [Takeda, Fig. 9, camera section 3], comprising: a lens configured for obtaining an optical signal [Takeda, Fig. 9 and Par. 53, an image of a subject (optical signal) picked up through the camera lens 7]; an image sensor configured for converting the optical signal into an electrical signal [Takeda, Fig. 9 and Par. 53, imaging circuit 34 (sensor) for converting an image of a subject picked up through the camera lens 7 (light or optical signal) into a video signal (electrical signal) & Note: It is well-known in imaging art that the unit that converts signal (light or optical) received into video or electrical signal is an image sensor]; and a first integrated unit (noncontact connector 13 [Tekaka, Fig. 9 and Par. 53], wherein the noncontact connector 13 is a pair of cores/coils, one core/coil (i.e. first integrated unit) of the camera section side and other core/coil (i.e. second integrated unit) of the mobile main device side) [Tekaka, Fig. 10 and Par. 62], for more evidence see Fig. 5 or Fig. ); and at least one a processing module [Takeda, Fig. 9, mobile main device 2], comprising: a second integrated unit, wherein the first integrated unit and the second integrated unit establish a non-contact wireless communication connection therebetween, thereby realizing communications between the camera module and the processing module (noncontact connector 13 [Tekaka, Fig. 9 and Par. 53], wherein the noncontact connector 13 is a pair of cores/coils, one core/coil (i.e. first integrated unit) of the camera section side and other core/coil (i.e. second integrated unit) of the mobile main device side [Takeda, Fig. 10 and Par. 62]). 
Tekeda further teaches the camera section 3 (i.e. camera module) fed (transmit) the video signal to the mobile main device 2 (i.e. processing module) [Tekeda, Fig. 9 and Par. 60].
However, Tekeda fails to teach.  Further, Tekeda fails to teach wherein the image processing device comprises a plurality of camera modules and a processing module, the first integrated unit of each of the camera modules is connected to the second integrated unit of the processing module through a wireless communication connection.
In the same field of endeavor, Walley teaches the image processing device (Walley, Fig. 11) comprises the first integrated unit of each of the of power receiver circuits/RX WP circuit (Walley, Figs. 11 and 20) is wirelessly connected to the second integrated unit of power transmitter (i.e. processing module) (Walley, Figs. 11 and 20); wherein a processing module 412/1126 (processor) generates data signal according to the data signal conveyed from the power receiver circuits/RX WP circuit (Walley, Par. 74).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Walley into Takeda in order to wireless communicate between the modules/ICs within the device [Walley, Par. 81].
However, the combination of Takeda and Walley fails to teach the processor as taught above configured for generating an image signal according to the electrical signal; and the image processing device as taught above is thus suitable for an electronic device integrated with multiple cameras.
In the same field of endeavor, Jabcob teaches the processor configured for generating an image signal according to the electrical signal (Jacob, Fig. 4 and Pars. 40, 70); and the image processing device is thus suitable for an electronic device integrated with multiple cameras (Jacob, Fig. 4 and Pars. 49, 51, pixel array tiles (i.e. multiple imagers/cameras)).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Jabcob into the combination of Takeda and Walley in order to meet or surpass imagining performance requirements (Jacob, Par. 27).

Regarding claim 2, the combination of Takeda, Walley and Jacob teaches previous claim.  The combination of Takeda, Walley and Jacob further teaches the image processing device of claim 1, wherein the camera module further comprises a first power supply unit configured for supplying electric power to the camera module [Takeda, Fig. 9 and Par. 53, AC power supply], the processing module [Takeda, Fig. 9, DC power supply 29]. 

Regarding claim 8, the combination of Takeda, Walley and Jacob teaches previous claim.  The combination of Takeda, Walley and Jacob further teaches the image processing device of claim 1, wherein the image processing device comprises an image capturing module [Takeda, Fig. 9, camera section 3] and a plurality of processing modules [Takeda, Fig. 9, mobile main device 2 & Walley, Fig. 22], the first integrated unit of the camera module is connected to the second integrated unit of each 15of the processing modules through a wireless communication connection (noncontact connector 13 [Tekaka, Fig. 9 and Par. 53, wherein the noncontact connector 13 is a pair of cores/coils, one core/coil (i.e. first integrated unit) of the camera section side and other core/coil (i.e. second integrated unit) of the mobile main device side) [Tekaka, Fig. 10 and Par. 62]).

Regarding claim 9, Takeda teaches an electronic device [Takeda, Fig. 1 and Par. 47, a mobile information terminal 1] comprising: a housing [Takeda, Fig. 1]; and an image processing device assembled to the housing [Takeda, Fig. 1, camera section 3 and mobile main device 2 are both (image processing device) assembled to the housing of the mobile information terminal 1 and Par. 47], the image processing device comprising: at least one a camera module [Takeda, Fig. 9, camera section 3], comprising: a lens configured for obtaining an optical signal [Takeda, Fig. 9 and Par. 53, an image of a subject (optical signal) picked up through the camera lens 7];  5an image sensor configured for converting the optical signal into an electrical signal; and a first integrated unit [Takeda, Fig. 9 and Par. 53, imaging circuit 34 (sensor) for converting an image of a subject picked up through the camera lens 7 (light or optical signal) into a video signal (electrical signal) & Note: It is well-known in imaging art that the unit that converts signal (light or optical) received into video or electrical signal is an image sensor]; and at least one a processing module [Takeda, Fig. 9, mobile main device 2], comprising: a second integrated unit, wherein the first integrated unit and the second integrated unit establish a non-contact wireless communication connection therebetween, thereby realizing communications between the camera module and the processing module (noncontact connector 13 [Tekaka, Fig. 9 and Par. 53], wherein the noncontact connector 13 is a pair of cores/coils, one core/coil (i.e. first integrated unit) of the camera section side and other core/coil (i.e. second integrated unit) of the mobile main device side) [Tekaka, Fig. 10 and Par. 62]).
Tekeda further teaches the camera section 3 (i.e. camera module) fed (transmit) the video signal to the mobile main device 2 (i.e. processing module) [Tekeda, Fig. 9 and Par. 60].
However, Tekeda fails to teach.  Further, Tekeda fails to teach wherein the image processing device comprises a plurality of camera modules and a processing module, the first integrated unit of each of the camera modules is connected to the second integrated unit of the processing module through a wireless communication connection.
In the same field of endeavor, Walley teaches the image processing device (Walley, Fig. 11) comprises the first integrated unit of each of the of power receiver circuits/RX WP circuit (Walley, Figs. 11 and 20) is wirelessly connected to the second integrated unit of power transmitter (i.e. processing module) (Walley, Figs. 11 and 20); wherein a processing module 412/1126 (processor) generates data signal according to the data signal conveyed from the power receiver circuits/RX WP circuit (Walley, Par. 74).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Walley into Takeda in order to wireless communicate between the modules/ICs within the device [Walley, Par. 81].
However, the combination of Takeda and Walley fails to teach the processor as taught above configured for generating an image signal according to the electrical 
In the same field of endeavor, Jabcob teaches the processor configured for generating an image signal according to the electrical signal (Jacob, Fig. 4 and Pars. 40, 70); and the image processing device is thus suitable for an electronic device integrated with multiple cameras (Jacob, Fig. 4 and Pars. 49, 51, pixel array tiles (i.e. multiple imagers/cameras)).

Regarding claim 10, apparatus of claim 10 is performed by the apparatus of claim 2.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 2 (apparatus) for the apparatus of claim 10.

Regarding claim 16, apparatus of claim 16 is performed by the apparatus of claim 8.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 8 (apparatus) for the apparatus of claim 16.

Claims 3-5 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 20010029167 A1) in view of Walley et al. (US 20110130093 A1) and Jacob et al. (US 20180132805 A1) and in further view of Ito et al. (US 20150077593 A1) and Lai et al. (US 20160198073 A1).

Regarding claim 3, the combination of Takeda, Walley and Jacob teaches previous claim.
However, the combination of Takeda, Walley and Jacob fails to teach claim 3.
In the same field of endeavor, Ito teaches the image processing device of claim 1, wherein the first integrated unit at least comprises a first memory [Ito, Fig. 4], a driving circuit [Ito, Fig. 4 and Par. 60, driving units for driving the set of lenses], and a first wireless communicating unit (Ito, Fig. 4 and Pars. 67-68), the first memory is configured for storing the image signal [Ito, Fig. 4), the driving circuit is configured for driving the image sensor [Ito, Fig. 4 and Par. 60, driving units for driving the set of lenses], the first wireless communicating unit is configured for communicating with the second wireless communicating unit [Ito, Fig. 6 and Par. 87]. 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Ito into the combination of Takeda, Walley and Jacob in order to allow the user to operate the image capturing apparatus from the information processing apparatus [Ito, Par. 4].
However, the combination of Takeda, Halpern and Ito fails to teach the first integrated unit further comprising: a voice coil motor is electrically connected to the lens, the voice coil motor is configured for adjusting a position of the lens.
In the same field of endeavor, Lai teaches the first integrated unit further comprising: a motor such as voice coil motor is configured to automatically adjust the position of the lens to the right position based on a current provided by the driving circuit [Lai, Fig. 1 and Par. 36].
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Lai into the combination of Takeda, Walley, Jacob and Ito in order to automatically determine correct focus and adjust the position of lens without manual control by users [Lai, Par. 4].

Regarding claim 4, the combination of Takeda, Walley, Jacob, Ito, and Lai teaches previous claim.  The combination of Takeda, Walley, Jacob, Ito, and Lai further teaches the image processing device of claim 3, wherein the second integrated unit at least comprises a second memory [Ito, Fig. 5] and a second wireless communicating unit [Ito, Fig. 5 and Par. 75], the second memory is configured for [Ito, Fig. 5 and Par. 79], the second wireless communicating unit is configured for configured for communicating with the first wireless communicating unit [Ito, Fig. 5 and Par. 76]. 

Regarding claim 5, the combination of Takeda, Walley, Jacob, Ito, and Lai teaches previous claim.  The combination of Takeda, Walley, Jacob, Ito, and Lai further teaches the image processing device of claim 4, wherein the first wireless communicating unit comprises a first transmitting unit and a first receiving unit [Ito, Fig. 6 and Pars. 87-90], the second wireless communicating unit comprises a second transmitting unit and a second receiving unit [Ito, Fig. 6 and Pars. 90-91], the first transmitting unit and the second transmitting unit are configured for transmitting signals to the second receiving unit and the first receiving unit [Ito, Fig. 6 and Pars. 87-91], and the first receiving unit and the second receiving unit are configured for receiving the signals from the second transmitting unit and the first transmitting unit [Ito, Fig. 6 and Pars. 87-91]. 

Regarding claims 11-13, apparatus of claims 11-13 are performed by the apparatus of claims 3-5.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claims 3-5 (apparatus) for the apparatus of claims 11-13.


Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 20010029167 A1) in view of Walley et al. (US 20110130093 A1) and Jacob et al. (US 20180132805 A1) and in further view of Ito et al. (US 20150077593 A1) and Lai et al. (US 20160198073 A1) and further in further view of Lu (US 20150326048 A1).

Regarding claim 6, the combination of Takeda, Walley, Jacob, Ito, and Lai teaches previous claim.  The combination of Takeda, Walley, Jacob, Ito, and Lai further teaches the image processing device of claim 4, wherein the first wireless communicating unit and the second wireless communicating unit are wirelessly connected through a wireless radio frequency connection [Ito, Figs. 4-6 and Pars. 68, 76], the signal transmitted between the first integrated unit and the second integrated unit at least comprises one of a Mobile Industry Processor Interface signal and an Inter-Integrated Circuit Serial bus signal [Ito, Figs. 4-6 and Pars. 68, 76, communication between the device 20 (first integrated unit) and the device 50 (second integrated unit) is via a NFC (non-contact) communication interface].
However, the combination of Takeda, Walley, Jacob, Ito, and Lai fails to teach the NFC (non-contact) communication interface is one of a Mobile Industry Processor Interface signal and an Inter-Integrated Circuit Serial bus signal.
In the same field of endeavor, Lu teaches the NFC (non-contact) communication interface can be a mobile industry processor interface (MIPI) or a universal serial bus (USB) interface (Lu, Fig. 1 and Par. 18).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Lu into the combination of Takeda, Walley, Jacob, Ito, and Lai in order to support the specifications of the portable device [Lai, Par. 18].

Regarding claim 14, apparatus of claim 14 is performed by the apparatus of claim 6.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 6 (apparatus) for the apparatus of claim 14.


Response to Arguments
Applicant's arguments with respect to claims 1 and 9 have been considered but are moot in view of new ground(s) of rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hu et al. US 10089844 B2 
 (21)    The camera device 10 includes at least one camera module 16 (for 
convenience of illustration only one is shown in the illustrated example 
embodiment) that is operable to capture a plurality of images and produce image 
data representing the plurality of captured images.  The camera module 16 
generally refers to the combination of hardware and software sub-modules that 
operate together to capture the plurality of images of a scene.  Such 
sub-modules may include an optical unit (e.g. camera lens) and an image sensor.  
In the case of a digital camera module, the image sensor may be a CMOS, NMOS, 
or CCD type image sensor.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY HUYEN TRANDAI whose telephone number is (571)270-1914.  The examiner can normally be reached on Monday-Thurs 9AM-6:30PM and Friday 8AM-Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Cindy Trandai/              Primary Examiner, Art Unit 2648  
4/10/2021